DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, each element should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the rotor rotatable to a support” is vague and indefinite.  Notably, the phrase “rotatable to a support” is neither idiomatic nor grammatically 
Regarding claim 1, the limitation “wherein the hub is directly attached at the rotor and an outer ring” is vague and indefinite.  Notably, a verb appears to be missing, and thus the phrase “and an outer ring” does not appear to be linked to the rest of the claim.  Alternatively, if the “hub” is also intended to be “directly attached at” or —to— the “outer ring,” such a structural relationship should be clarified.  
Regarding claim 1, the limitation “wherein the hub is directly attached at the rotor and an outer ring of the main bearing, which outer ring is radially positioned inside the hub, is attached at the rotor” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear which of the listed elements may be “attached to the rotor”.
Regarding claim 3, the limitation “for stiffening the rotor or the front plate of the rotor housing in the area in which the hub and/or the outer ring are attached at the rotor or the front plate” is vague and indefinite.
First, the limitation “the area in which […]” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, through use of the phrases “or” and “and/or,” the limitation is generally narrative and it is consequently unclear what the intended scope of the claimed invention may be.
Regarding claim 4, 
Regarding claim 5, the limitation “the stiffening plate is attached at the side of the rotor or the front plate opposite to the side where the outer ring is attached, or that the stiffening plate is sandwiched between the rotor or the front plate and the outer ring” is vague and indefinite.
First, the limitations “the side of the rotor or the front plate,” “the side where the outer ring is attached” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, through multiple uses of the phrase “or,” the limitation is generally narrative and it is consequently unclear what the intended scope of the claimed invention may be.
Regarding claims 2-5, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pallotti et al. (US 2013/0292948 A1).
Regarding claim 1, as best understood, Pallotti et al. discloses a direct-drive wind turbine (wind turbine 1, which is “gearless”; see [0017]) comprising 
a hub (hub 53), 
a generator (electric generator 40) having a rotor (rotor 42) and 
a single main bearing (support bearing 60) for coupling the hub and the rotor rotatable to a support (frame 31; see, e.g., Figs. 2, 3), 
wherein the hub is directly attached (via bolted flange 71) at the rotor (see, e.g., [0024]) and an outer ring (outer ring 62) of the main bearing (bearing 60), which outer ring is radially positioned inside the hub (hub 53), is attached at the rotor (see, e.g., Fig. 3).
Regarding claim 2, Pallotti et al. further discloses that the rotor (rotor 42) comprises a rotor housing (outer structure of rotor, no separate number given) with a radially inward extending front plate (plates labeled as 42 in Fig. 3), at which the hub and the outer ring are attached (via bolted flange 70; see, e.g., Fig. 3).
Regarding claim 3, as best understood,
Regarding claim 4, as best understood, Pallotti et al. further discloses that the stiffening plate (flange 71) is attached at the outer ring at the ringside opposite to the ringside attached at the rotor or the front plate (see, e.g., Fig. 3; as best understood, flange 71 is attached to the outer ring 62 at the rotor 42).
Regarding claim 5, as best understood, Pallotti et al. further discloses that the stiffening plate (flange 71) is attached at the side of the rotor (see, e.g., Fig. 3; as best understood, flange 71 is attached to the outer ring 62 at the rotor 42) 1 .
Claims 1-3, as best understood, are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiesdal (US 2010/0045047 A1).
Regarding claim 1, as best understood, Stiesdal discloses a direct-drive wind turbine (wind turbine 1, which is a direct drive wind turbine; see ¶ 3) comprising 
a hub (hub 111), 
a generator (direct drive generator 2) having a rotor (rotor arrangement 14) and 
a single main bearing (single main bearing 108) for coupling the hub (hub 111) and the rotor (rotor arrangement 14) rotatable to a support (e.g., to stationary shaft 106), 
wherein the hub (hub 111) is directly attached at the rotor and an outer ring (mounting ring 130) of the main bearing (bearing 11), which outer ring is radially positioned inside the hub 
Regarding claim 2, Stiesdal further discloses that the rotor (rotor arrangement 14) comprises a rotor housing (see Fig. 2) with a radially inward extending front plate (e.g., front ring-shaped endplate 15), at which the hub (hub 111) and the outer ring are attached (mounting ring 130).
Regarding claim 3, as best understood, Stiesdal discloses a stiffening ring plate is provided for stiffening the rotor or the front plate of the rotor housing in the area in which the hub and/or the outer ring are attached at the rotor or the front plate (see, e.g., ¶ 19: the rotor arrangement comprises a preferably rigid or stiff ring-shaped front endplate).
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S. MIKAILOFF/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The remainder of the claim (i.e., the stricken limitation) is recited in the alternative only, as it follows the conjunction “or”. As the first option listed in the claim appears to be taught by the prior art, and since the claim fails to clearly and definitely set forth the metes and bounds of the patent protection sought, as discussed in the Claim Rejections - 35 USC § 112 section, the claim, as best as it can be understood, appears to be anticipated by the prior art.